Case 5:19-cv-02223-RGK-SHK Document 32 Filed 04/15/21 Page 1 of 1 Page ID #:170




  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    HANNA RHEE,                                 Case No. 5:19-cv-02223-RGK (SHK)

 13                                   Plaintiff,
                                                   ORDER ACCEPTING FINDINGS
 14                       v.                       AND RECOMMENDATION OF
                                                   UNITED STATES MAGISTRATE
 15    DEV APPANNAGARI GNANADEV,                   JUDGE
 16                                  Defendant.
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
 19   relevant records on file, and the Report and Recommendation of the United States
 20   Magistrate Judge. The Court has engaged in de novo review of those portions of
 21   the Report to which Plaintiff has objected. The Court accepts the findings and
 22   recommendation of the Magistrate Judge. IT IS THEREFORE ORDERED that
 23   Defendant’s Motion to Dismiss [Electronic Case Filing Number (“ECF No.”) 25]
 24   is GRANTED, Defendant’s Motion to Strike [ECF No. 26] is DENIED, and that
 25   Judgment be entered DISMISSING this action without prejudice.
 26
 27   Dated: April 15, 2021
 28                                          HONORABLE R. GARY KLAUSNER
                                             United States District Judge
